
	
		I
		112th CONGRESS
		2d Session
		H. R. 5783
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2012
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain textile device
		  book style covers.
	
	
		1.Certain textile device book style
			 covers
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Book cover style covers with an exterior surface of textile
						materials (provided for in subheading 6307.90.98) designed for portable
						electronic devices of a kind classified in headings 8470, 8471, 8543 and
						8517FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
